Case 1:19-cv-00200-JJM-PAS Document 67 Filed 12/01/20 Page 1 of 2 PageID #: 1006




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 RICHARD FERREIRA,
       Plaintiff,
 v.                                                      C.A. No. 1:19-cv-00200-JJM-PAS

 TOWN OF LINCOLN, et al.,
       Defendants.


  LINCOLN DEFENDANTS’ MOTION FOR ENTRY OF JUDGMENT PURSUANT TO
               FEDERAL RULE OF CIVIL PROCEDURE 54(b)

        Now come the Town of Lincoln, Lincoln Police Department, Brian Sullivan, Philip Gould,

 Sean Gorman, Dana Packer, Christopher Nightingale, Walter Ptaszek, Jason Bolduc, Stephen

 Rodrigues, Joseph Anterni, Brendan Legare, Kyle Kinniburgh, and Jonathon Sexton (collectively

 the “Lincoln Defendants”) and file this motion for entry of final judgment in accordance with Rule

 54(b) of the Federal Rules of Civil Procedure. In support thereof, the Lincoln Defendants rely

 upon the attached memorandum of law.

                                                     Defendants,
                                                     By their attorneys,

                                                     /s/Marc DeSisto

                                                     /s/Patrick K. Burns
                                                     Marc DeSisto, Esq. (#2757)
                                                     Patrick K. Burns, Esq. (#10107)
                                                     DESISTO LAW LLC
                                                     60 Ship Street
                                                     Providence, RI 02903
                                                     (401) 272-4442
                                                     marc@desistolaw.com
                                                     pburns@desistolaw.com




                                                 1
Case 1:19-cv-00200-JJM-PAS Document 67 Filed 12/01/20 Page 2 of 2 PageID #: 1007




                                  CERTIFICATION OF SERVICE

       I hereby certify that on this 1st day of December, 2020, I electronically filed and served this
 document through the electronic filing system upon the following:

        Chrisanne Wyrzykowski (#7565)                  Justin J. Sullivan (#9770)
        cwyrzykowski@riag.ri.gov                       jjsullivan@riag.ri.gov

          I further certify that a true and accurate copy of the within was mailed, postage pre-paid,
 this 1st day of December, 2020, to:

        Richard Ferreira, Pro Se
        45 Dover Street
        Fall River, MA 02721
        (774) 379-3621

                                                       /s/Patrick K. Burns




                                                  2
